PER CURIAM.
Following an automobile accident, a passenger in the vehicle brought an action against the manufacturer of the automobile tires. The representative of the deceased driver likewise instituted an action against the manufacturer of the tires. The manufacturer resisted consolidation of the causes. Thereafter the passenger’s case was tried and resulted in a verdict for the manufacturer, which was affirmed on appeal. See Laurent v. Uniroyal, Inc., 515 So.2d 1050 (Fla.App. 3d DCA 1987). The defendant then moved for and secured a summary judgment against the action brought on behalf of the deceased driver and the trial court entered a final summary judgment holding that “judgment by estop-pel” precluded the estate action on behalf of the driver. We reverse upon the following authority. See Youngblood v. Taylor, 89 So.2d 503, 505 (Fla.1956); Dudley v. Carroll, 467 So.2d 706 (Fla. 5th DCA 1985); Zurich Ins. Co. v. Bartlett, 352 So.2d 921 (Fla. 2d DCA 1977); Martin v. Arrow Cabs, 107 So.2d 394 (Fla. 3d DCA 1958);
The summary judgment under review is hereby reversed and the matter is returned to the trial court for a trial on the merits.